                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

ALFRED DEWAYNE PARRISH, JR.,

      Plaintiff,

v.                                                  Case No. 5:19cv20-TKW-MJF
WOMBLEY, et al.,

      Defendant.
                                           /

                                    ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 16). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that this case is due to be dismissed

based on Plaintiff’s failure to comply with a Court order and failure to respond to

the order to show cause.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is DISMISSED, and the Clerk is directed to close the file.
DONE and ORDERED this 12th day of November, 2019.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                            2
